[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              JANUARY 6, 2006
                                No. 05-12816                 THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D. C. Docket No. 04-00050-CR05-001-MCR

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

      versus

TOBY A. BLESSMAN,

                                                     Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (January 6, 2006)

Before TJOFLAT, WILSON and HILL, Circuit Judges.

PER CURIAM:

      George W. Blow, III, appointed counsel for Toby A. Blessman, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Blessman’s conviction and sentence are AFFIRMED.




                                          2